DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,205,065. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of method claims 1-10 of the current application is broader than that of the conflicting patent (it is identical to original claim 1 of the conflicting patent). Method claims 2-10 are the same as the corresponding dependent claims of the  conflicting patent. System claims 11-20 of the current application correspond to method claims 1-9 of the conflicting patent. Although a system is not recited in the claims of the conflicting patent, it would have been obvious to pair the recited method with a system including an image sensor and processor to carry out the method.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 11-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verma et al. (Dynamic Hand Gesture Recognition using Convolutional Neural Network with RGB-D Fusion, Dec. 2018, ICVGIP ’18, Pages 1-8), hereinafter “Verma”.
Regarding claim 1, Verma teaches:
A method (See the Abstract.), comprising: 
capturing a series of images (See frames 0-N in Fig. 1 and page 3: “We take N RGB frames as input”.); 
generating motion isolation information based on the series of images (See page 3: “In this paper, we used RGB and depth data to create a motion history image (MHI) of the moving hand. The first step of our proposed approach is motion representation. We take N RGB frames as input, and find the absolute difference between current and previous frames and then sum up the resulting frame to the final stack of the frame…The absolute difference between current and previous frames remove the irrelevant parts and also extracts the background that is not the part of moving object.”); 
generating a composite image based on the motion isolation information (See motion history image (MHI) in Fig. 1 and page 3: “Summing up the differences across the frames of the video represents the motion pattern, called the Motion History Image (MHI).”); and 
determining a gesture based on the composite image (See input of the MHI to a convolutional neural network in Fig. 1 and page 3: “We use the extracted MHI images from RGB and depth data as inputs to two pre-trained VGG16 networks with 16 layers to classify the gestures.”).

Regarding claim 2, Verma teaches:
The method of claim 1, wherein generating the composite image includes merging the motion isolation information (See the MHI in Fig. 2 and page 3: “Summing up the differences across the frames of the video represents the motion pattern, called the Motion History Image (MHI).”).

Regarding claim 3, Verma teaches:
The method of claim 2, wherein the motion isolation information is a second series of images, and wherein merging the motion isolation information includes combining portions of more than one of the second series of images to form the composite image (See page 3: “We take N RGB frames as input, and find the absolute difference between current and previous frames and then sum up the resulting frame to the final stack of the frame.” The absolute differences between frames serve as a second series of images.).

Regarding claim 7, Verma teaches:
The method of claim 1, wherein determining the gesture based on the composite image includes applying the composite image as input to an artificial neural network (See input of the MHI to a convolutional neural network in Fig. 1 and page 3: “We use the extracted MHI images from RGB and depth data as inputs to two pre-trained VGG16 networks with 16 layers to classify the gestures.”).

Regarding claim 8, Verma teaches:
The method of claim 7, wherein the artificial neural network is a convolutional neural network (See input of the MHI to a convolutional neural network in Fig. 1 and page 3: “We use the extracted MHI images from RGB and depth data as inputs to two pre-trained VGG16 networks with 16 layers to classify the gestures.”).

Regarding claim 9, Verma teaches:
The method of claim 8, wherein the convolutional neural network is not a recurrent neural network (The VGG16 networks are considered non-recurrent neural networks.).

Verma teaches claim 11 for the reasons given in the treatment of claim 1. Verma further teaches:
A system comprising (See the Abstract.):

Verma teaches claim 12 for the reasons given in the treatment of claim 2.

Verma teaches claim 13 for the reasons given in the treatment of claim 3.

Verma teaches claim 17 for the reasons given in the treatment of claim 7.

Verma teaches claim 18 for the reasons given in the treatment of claim 8.

Verma teaches claim 19 for the reasons given in the treatment of claim 9.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma (Dynamic Hand Gesture Recognition using Convolutional Neural Network with RGB-D Fusion, Dec. 2018, ICVGIP ’18, Pages 1-8) in view of Chun et al. (Human Action Recognition Based on Improved Motion History Image and Deep Convolutional Neural Networks, 2017, 10th International Congress on Image and Signal Processing, Pages 1-5), hereinafter “Chun”.
Claim 4 is met by the combination of Verma and Chun, wherein
-Verma teaches:
The method of claim 3, wherein 
-Verma does not explicitly disclose the following; however, Chun teaches:
generating the composite image includes applying a color gradient (See the pseudo-colored MHI in Fig. 3 and pages 2-3: “Abidi et al. [9] mentioned that we can gain more information and an enhanced perceptual quality from gray-scale texture through a pseudo color coding. So in this paper, we transform the gray MHI into three channels to enhance motion patterns of actions[12].” Further see Fig. 5, application of pseudo-colored MHI as input to a convolutional neural network.).
-Motivation to combine:
Verma and Chun together teach the limitations of claim 4. Chun is directed to a similar field of art (human action recognition using improved MHI and convolutional neural networks). Therefore, Verma and Chun are combinable. Modifying the system and method of Verma by adding the capability of generating the composite image includes applying a color gradient, as taught by Chun, for the predictable and expected result of gaining more useful information from the original grayscale MHI and consequently improving recognition accuracy by 13% (see the Abstract of Verma). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Verma and Chun in this way.

Claim 5 is met by the combination of Verma and Chun, wherein
-The combination of Verma and Chun teaches:
The method of claim 4, wherein the combining portions of more than one of the second series of images includes
-And Verma further teaches:
applying at least one set of overlapping portions of the more than one of the second series of images (See the combined overlapping portions of the MHIs in Fig. 2.). 

Claim 6 is met by the combination of Verma and Chun, wherein
-The combination of Verma and Chun teaches:
The method of claim 5, wherein the at least one set from the at least one set of overlapping portions includes 
-And Chun further teaches:
a first portion to which a first color from the color gradient is applied, and a second portion to which a second color from the color gradient is applied (See the color gradients applied to overlapping portions in Fig. 3.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.

Claim 14 is met by the combination of Verma and Chun for the reasons given in the treatment of claim 4.

Claim 15 is met by the combination of Verma and Chun for the reasons given in the treatment of claim 5.

Claim 16 is met by the combination of Verma and Chun for the reasons given in the treatment of claim 6.


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma (Dynamic Hand Gesture Recognition using Convolutional Neural Network with RGB-D Fusion, Dec. 2018, ICVGIP ’18, Pages 1-8) in view of Maret et al. (Real-Time Embedded System for Gesture Recognition, 2018, International Conference on Systems, Man, and Cybernetics, Pages 30-34), hereinafter “Maret”.
Claim 10 is met by the combination of Verma and Maret, wherein
-Verma teaches:
The method of claim 8, wherein the determining the gesture based on the composite image
-Verma does not explicitly disclose the following; however, Maret teaches:
is performed by the processor of an embedded system (See page 30: “The research presented in this article introduces for the first time the embedded algorithm for fast and efficient emotional state prediction from Kinect sensor body motions (specifically, arm gestures) in real-time”.).
-Motivation to combine:
Verma and Maret together teach the limitations of claim 10. Maret is directed to a similar field of art (dynamic gesture recognition). Therefore, Verma and Maret are combinable. Modifying the system and method of Verma by substituting the system of Verma (“Intel Core i7-7500U CPU@2.70GHz with 8GB RAM and GeForce 940MX GPU on Matlab” on page 4) for the embedded system of Maret would yield the expected and predictable result of practical/commercial application of the Verma technique on cost and size-effective devices. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Verma and Maret in this way.

Claim 20 is met by the combination of Verma and Maret for the reasons given in the treatment of claim 10.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661